Title: From Thomas Jefferson to Craven Peyton, 25 October 1807
From: Jefferson, Thomas
To: Peyton, Craven


                        
                            Sir
                            
                            Washington Oct. 25. 07.
                        
                        The fifty dollars which I was to remit to mr Maddox went from here on the 12th. and were recieved by mr
                            Bacon on the 15th. inst. which was two days before your letter was written. but I am to remit 50. D. more to him early next
                            month, & should he not have put the former remittance into your hands, if you will get an order for the next & let me
                            have it by return of post, I will make the remittance to you: otherwise I must do it to him. I salute you with esteem.
                        
                            Th: Jefferson
                            
                        
                    